Case 18-34214-bjh11 Doc 24 Filed 02/27/19                           Entered 02/27/19 14:36:59   Page 1 of 14



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

ATTORNEYS FOR DEBTOR

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


IN RE                                                        §
                                                             §
NOBLE REY BREWING CO, LLC                                    §      CASE 18-34214-11
                                                             §
              DEBTOR                                         §

             PLAN OF REORGANIZATION OF NOBLE REY BREWING CO., LLC DATED
                                 FEBRUARY 25, 2019

TO:           ALL PARTIES-IN-INTEREST, THEIR ATTORNEYS OF RECORD AND TO THE
              HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        COME NOW, Noble Rey Brewing Co, LLC, Debtor and Debtor-in-Possession in the
above-referenced bankruptcy case, and proposes the following Plan of Reorganization ("Plan"). The
Plan proposes segregation of the Creditors and Equity Interest Holders of the Debtor into 6 separate
classes.


                                                        ARTICLE I
DEFINITIONS

         Unless the context otherwise requires, the following capitalized terms shall have the
meanings indicated when used in this Plan and in the accompanying Disclosure Statement, which
meaning shall be equally applicable to both the singular and plural forms of such terms. Any term
in this Plan that is not defined herein but that is used in title 11, United States Code ("Code") shall
have the meaning assigned to such term in the Code.

        1.     “Administrative Claim" shall mean those Claims entitled to priority under the
provisions of Section 507 of the Code, pursuant to a claimed and allowed administrative expense
priority under Section 503(b) of the Code.



DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 1
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                           Entered 02/27/19 14:36:59   Page 2 of 14



        2.       "Allowed Claim" as to all Classes, hereinafter specified, shall mean a Claim against
Debtor (a) for which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with
leave of the Court and without objection by any party-in-interest, late-filed and as to which neither
the Debtor nor any party-in-interest files an objection or as to which the Claim is allowed by Final
Order of the Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed
with the Court pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to
amount, as to which no objection to the allowance thereof has been interposed through closing of
this case, or as to which any such objection has been determined by an order or judgment which is
no longer subject to appeal or certiorari proceeding and as to which no appeal or certiorari
proceeding is pending. This category includes all Claims deemed unsecured pursuant to §506(a) of
the Code. When "Allowed Claim" is used in the context of a Secured Claim, the provisions of
§506(b) of the Code shall also apply.

        3.       "Allowed Secured Claim" shall mean an Allowed Claim secured by a lien, security
interest, or other encumbrance on the properties owned by the Debtor, which lien, security interest,
or other encumbrance has been properly perfected as required by law, to the extent of the value of
the property encumbered thereby. That portion of such Claim exceeding the value of the security
held therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

        4.      "Allowed Unsecured Claim" shall mean an unsecured Claim against Debtor (a) for
which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with leave of the
Court and without objection by any party-in-interest, late-filed and as to which neither the Debtor
nor any party-in-interest files an objection or as to which the Claim is allowed by Final Order of the
Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed with the Court
pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to amount, as to
which no objection to the allowance thereof has been interposed through closing of this case, or as
to which any such objection has been determined by an order or judgment which is no longer subject
to appeal or certiorari proceeding and as to which no appeal or certiorari proceeding is pending. This
category includes all Claims deemed unsecured pursuant to §506(a) of the Code.

        5.      “Assets” shall mean all equipment, inventory, goodwill, assumed leases, logos,
intellectual property, websites and all other assets of the Debtor

       6.      "Bar Date" shall mean the date fixed by the Court as the last date for filing all
Claims in this case other than Administrative and Priority Claims or Rejection Claims.

             7.     "Case" shall mean this Chapter 11 case.

        8.      "Claim" shall mean any right to payment from the Debtor as of the date of entry of
the Order Confirming Plan whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or can be asserted by way of set-off. Claim includes any right or cause of action based
on a pre-petition monetary or non-monetary default.

             9.     "Claimant" shall mean the holder of a Claim.

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 2
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                           Entered 02/27/19 14:36:59   Page 3 of 14



       10.      "Class" shall refer to a category of holders of Claims or interests which are
"substantially similar" as provided for in Section 1122 of the Code.

        11.    "Code" shall mean the United States Bankruptcy Code, being title 11 of the United
States Code, as enacted in 1978 and thereafter amended.

       12.     "Confirmation" or "Confirmation of this Plan" shall mean entry by the Court of
an Order confirming this Plan at or after a hearing pursuant to Section 1129 of the Code.

       13.     "Confirmation Date" shall mean the date on which the Court enters an Order
confirming this Plan.

       14.    "Court" shall mean the United States Bankruptcy Court for the Northern District of
Texas, Dallas Division, presiding over this Chapter 11 reorganization case, or any successor court
of competent jurisdiction.

             15.    "Creditor" shall mean any person having a Claim against Debtor.

       16.     "Debt" shall mean any obligation of Debtor, alone, and any obligation of Debtor and
any other Person, to any Entity.

             17.    "Debtor" shall mean Noble Rey Brewing Co., LLC.

             18.    "Disbursing Agent" shall mean the Reorganized Debtor.

             19.    "Effective Date" shall mean thirty days after the Final Confirmation Date.

       20.          "Entity" shall include Person, estate trust, governmental unit and the United States
Trustee.

             21.    "Equity Interest Holders" shall mean holders of the equity interests in the Debtors.

        22.    "Final Confirmation" shall mean that date which is fourteen (14) days following the
entry of the Order Confirming Plan, during which period of time no Notice of Appeal is filed, or if
a Notice of Appeal is filed, during which period of time no Motion for Stay Pending Appeal is
granted or supersedeas bond is approved and filed.

        23.    "Order Confirming Plan" shall mean the Order of the Court determining that this
Plan meets the requirements of Chapter 11 of the Code and is entitled to confirmation under Chapter
11 of the Code.

     24.     "Petition Date" shall mean the date on which the Debtor filed this proceeding,
December 19, 2018.

      25.   "Plan" shall mean this Plan of Reorganization in its present form or as it
may be amended, modified or supplemented.

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 3
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                           Entered 02/27/19 14:36:59   Page 4 of 14



        26.    "Priority Claim" shall mean any Claim entitled to priority pursuant to Section 507(a)
of the Code except for Tax Claims and Claims incurred by the Debtor post-petition in the ordinary
course of business.

       27.   “Purchaser” shall initially mean the highest bidder for Debtor’s Assets approved by
the Court.
Beverage Equipment LLC,

       28.    "Rejection Claim" shall mean any Claim arising out of the rejection of a lease or
executory contract pursuant to Section 365 of the Code, which Claim shall be treated as an
Unsecured Claim.

        29.    "Reorganized Debtor" shall mean the entity which shall assume title to and control
of the Debtor's assets and liabilities upon confirmation as provided herein.

        30.    "Secured Claim" shall mean an Allowed Claim secured by a lien, security interest,
or other encumbrance on the properties owned by the Debtor, which lien, security interest, or other
encumbrance has been properly perfected as required by law, to the extent of the value of the
property encumbered thereby. That portion of such Claim exceeding the value of the security held
therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

       31.     Schedule of Additional Assumed Leases & Contracts” shall mean that certain
schedule to be filed and served on counter-parties to unexpired leases and executory contracts with
the Debtor no later than fourteen (14) days prior to the Confirmation Hearing that specifically
designates certain executory contracts and/or unexpired leases as contracts or leases to be assumed
pursuant to the Plan and the proposed cure amounts thereto.

     32.   "Substantial Consummation" shall occur upon                                  Reorganized Debtor's
commencement of payments to creditors as provided in this Plan.

       33.     "Tax Claims" shall mean any Claim entitled to priority under Section 507(a)(8) of
the Code and shall include the claims of taxing authorities for taxes owed on the property retained
by the Debtor under this Plan.

       34.     "Unsecured Claim" shall mean any Allowed Claim, whether or not liquidated or
contingent other than a Priority Claim, a Tax Claim, or a Secured Claim.

                                        ARTICLE 2
                           CERTAIN GENERAL TERMS AND CONDITIONS

             The following general terms and conditions apply to this Plan:

         2.1   Claims and Debts: Various types of Claims and Debts are defined in this Plan. This
Plan is intended to deal with all Claims and Debts against the Debtor of whatever character whether
or not contingent or liquidated and whether or not allowed by the Court pursuant to Section 502(a)

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 4
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                           Entered 02/27/19 14:36:59   Page 5 of 14



of the Code and all Claims and Debts will receive the treatment afforded in Articles of this Plan.
Claims and Debts incurred by the Debtor post-petition, including ad valorem taxes, in the ordinary
course of business will be paid by the Debtor according to their terms as they come due.

        2.2    Securities Laws: The issuance of any security in satisfaction of indebtedness under
this Plan may be exempt from registration under certain State and Federal securities laws by virtue
of Section 1145 of the Code and the exemption therein contained.

        2.3    Time for Filing Claims: With respect to those Claims that have been identified in
the Schedules filed pursuant to Section 521(1) of the Code and which have been scheduled as
"disputed," "contingent," or "unliquidated," said Claimants must file a proof of claim bearing the
case number of the above-styled and referenced proceeding with the United States Bankruptcy Court
for the Northern District of Texas, Dallas Division, on or before the Bar Date to participate under
this Plan. Claims scheduled as disputed, contingent, or unliquidated filed after the Bar Date shall
not be allowed, and shall not participate in the distributions contemplated by this Plan. Claims
arising from rejection of a lease or executory contract and administrative claims shall be filed with
the Court within thirty (30) days following the Confirmation Date of this Plan.

       2.4      Modifications to Plan: In accordance with Bankruptcy Rule 3019, to the extent
applicable, this Plan may be modified upon application of Debtor or corrected prior to Confirmation
without notice and hearing and without additional disclosure pursuant to Section 1125 of the Code
provided that, after hearing on and notice to the creditors, the Court finds that such modification does
not materially or adversely affect any Creditor or Class of Creditor.

                                  ARTICLE 3
                       TREATMENT OF UNCLASSIFIED CLAIMS
              (CERTAIN ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS)

        3.1     All trade and service debts and obligations, including ad valorem taxes for year 2019,
incurred in the normal course of business by the Debtor on or after the Petition Date will be paid
when due in the ordinary course of the Debtor's business unless a different time for payment is
specified in this Plan.

        3.2    Each governmental unit holding a post-petition Claim arising out of taxes assessed
against property of the estate, also including "ad valorem property taxes," but limited as provided
by Section 502(b)(3) of the Code, shall be paid in full when said Claims are due.

                                             ARTICLE 4
                                DIVISION OF CREDITORS INTO CLASSES

        4.1     Classification of Claims: This Classification of Claims is made for purposes of
voting on this Plan, making distributions thereunder, and for ease of administration thereof. Unless
specifically provided otherwise herein, on the Confirmation Date this Plan discharges and
extinguishes all Claims and Debts against the Debtor of whatever character, whether allowed by the
Court or otherwise.



DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 5
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                           Entered 02/27/19 14:36:59   Page 6 of 14



             4.2    Class 1:            Consists of Allowed Administrative Claims Attorney fees and US
                                        Trustee Fees (Not Impaired)
                    Class 2:            Consists of Allowed Property Claims (Impaired)
                    Class 3:            Consists of Allowed Secured Claim of Chase Bank (Impaired)
                    Class 4:            Consists of Allowed Claim of Ascentium Capital (Impaired)
                    Class 5:            Consists of Allowed Unsecured Claims ( Impaired)
                    Class 6:            Consists of Allowed Equity Holder Interests (Not Impaired)



                                                 ARTICLE 5
                                            TREATMENT OF CLASSES

         5.1    Satisfaction of Claims and Debts: The treatment of and consideration to be
received by holders of Allowed Claims or interests pursuant to this Article of this Plan shall be in
full settlement, release and discharge of their respective Claims, Debts, or interests as against the
Debtor subject to the provisions herein. On the Confirmation Date, the Reorganized Debtor shall
assume all duties, responsibilities and obligations for the implementation of this Plan.

        5.2     Class 1 Claimants (Allowed Administrative Claims of Professionals and US
Trustee) are unimpaired and will be paid in cash and in full on the Effective Date of this Plan.
Professional fees are subject to approval by the Court as reasonable. Debtors’ attorney's fees
approved by the Court and payable to the law firm of Eric Liepins, P.C. will be paid immediately
following the later of Confirmation or approval by the Court out of the available cash. This case will
not be closed until all allowed Administrative Claims are paid in full. Class 1 Creditor Allowed
Claims are estimated as of the date of the filing of this Plan to not exceed the amount of $15,000
including Section 1930 fees. Section 1930 fees shall be paid in full prior to the Effective Date. The
Debtor is required to continue to make quarterly payments to the U.S. Trustee and shall required to
file post-confirmation operating reports until this case is closed. The Class 1 Claimants are not
impaired under this Plan.

        5.3      Class 2 Claimants (Allowed Ad Valorem Tax Claims) are not impaired and shall
be satisfied as follows: The Allowed Ad Valorem Tax Creditor Claims shall be paid out of the sales
proceeds to Dallas County. Dallas County has filed a Proof of claim in the amount of $5,083.36 for
business property taxes. The Ad Valorem Taxes will receive post-petition pre-confirmation interest
at the state statutory rate of 12% per annum and post-confirmation interest at the rate of 12% per
annum. The Debtor will pay the Ad Valorem Taxes on the Effective Date. The Taxing Authorities
shall retain their statutory senior lien position regardless of other Plan provisions, if any, to secure
their Tax Claims until paid in full as called for by this Plan. The Taxing Authorities shall retain their
statutory lien rights for 2019 taxes.

             Class 2 Claimants are not impaired under this Plan.


        5.4      Class 3 Claimants (Allowed Secured Claim of Chase Bank) is impaired and shall
be satisfied as follows: The Debtor executed that certain U.S. Small Business Administration Note

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 6
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                           Entered 02/27/19 14:36:59   Page 7 of 14



 dated September 30, 2014 in favor of JP Morgan Chase Bank (“Chase”) in the original principal
amount of $593,100 (“Note”). The Note was secured by a Commercial Security Agreement also
dated September 30, 2014 granting Chase a security interest in certain equipment and other collateral
more fully described in the Commercial Security Agreement (“Chase Collateral”). Chase properly
perfected their interest by filing a UCC-1 with the Texas Secretary of State file number 14-
0031586492. Chase has filed a Proof of Claim asserting a secured claim in the amount of $300,000
and an unsecured claim in the amount of $402,651.68. The Debtor would show that the value of the
Chase Collateral is $200,000. The Debtor shall pay Chase $200,000 in the Effective Date in full
satisfaction on the Chase Secured Claim. Chase shall have a Class 5 claim in the amount of
$502,651.68.

             The class 3 creditor is impaired under this Plan.

        5.5     Class 4 Claimants (Allowed Secured Claim of Ascentium Capital) is impaired and
shall be satisfied as follows: On or about March 10, 2017 the Debtor executed that certain
Equipment Finance Agreement with Pinnacle Capital Partners (“Ascentium”)1 in the original
principal amount of $133,356 for the purchase of that certain Yellow Jacket Auto-Can Depalletizer
and a LinCan 35 Complete Servo Canning System (“Ascentium Collateral”). In November 2018,
the Debtor sold the Ascentium Collateral. The Ascentium Claim shall be treated as a Class 5
creditor.

             The Class 4 creditor is impaired under this Plan.

        5.6      Class 5 Claimants (Allowed Unsecured Creditors) are impaired and shall be
satisfied as follows: the Class 5 creditors shall share pro rata in the unsecured creditors pool. The
Debtor shall pay all remaining proceeds from the sale to the Class 5 creditors after payments to the
Class 1 2 and 3 creditors.

             The Class 5 creditors are impaired.

        5.7      Class 6 Claimants (Equity Interest Holder Claims) are impaired and shall be
satisfied as follows: All Allowed Equity Interest Holder Claims shall have their interests cancelled
as a result of this Plan.

             The 6 Claimants are impaired under the Plan.


                                            ARTICLE 6
                                 MEANS FOR EXECUTION OF THE PLAN

       6.1    Action to be taken: Any actions required to be taken by the Debtor on the Effective
Date may be taken by the Debtor before the Effective Date or immediately following the date of
Final Confirmation.


             1
      Upon information and belief Pinnacle                                           Capital     Partners
assigned its position on Ascentium Capital.
DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 7
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                           Entered 02/27/19 14:36:59   Page 8 of 14




             6.2    Ongoing Operations: The Debtor's will not have any ongoing operations under this
Plan.

         6.3     Sale of Assets: A fundamental component of this Plan is the sale of the Debtor’s
Assets as described in the Disclosure Statement. The confirmation of this Plan shall serve as a Court
finding that the Debtor has determined in the exercise of their reasonable business judgment to sell
its Assets. The Debtor has demonstrated good, sufficient and sound business reasons and
justification for the sale of its Assets as requested in the Plan. The sale of the Assets, under Section
363(b) and (f) of the Bankruptcy Code and this Plan is in the best interests of the Debtor, its estate
and its creditors. The consideration to be paid constitutes adequate and fair value for the Debtor’s
Assets. The sale of the Assets was negotiated and entered into in good faith and from arm's-length
positions between the Debtor and the Purchaser. The purchaser of the interest in the Assets is a good
faith purchaser as that term is used in Section 363(m) of the Bankruptcy Code.

        6.4     Sale Order: As a component of the confirmation of this Plan, the sale of the
Debtor’s Assets is approved, subject to the conditions set forth in the Disclosure Statement and this
Plan. Pursuant to Section 363 of the Bankruptcy Code, and subject to the terms and conditions set
out in the Confirmation Order, the Debtor is authorized to sell its Assets free and clear of all liens,
interests, claims and encumbrances. More specifically, this Court orders that except as expressly
provided for in this Order pursuant to section 105(a) and 363(f) of the Bankruptcy Code, as of the
Closing Date, the Debtor shall transfer and Purchaser and/or assigns shall take title to and full
possession of the Assets free and clear of all interests to the fullest extent permitted by 11 U.S.C.
Section 363(f) (whether consensual, statutory, possessory, judicial or otherwise).

       It is further Ordered that all of the above enumerated Claimants, and all other interest, liens,
encumbrances and causes of action, including the liens held by Class 1 Claimants, Class 2
Claimants, Class 3 Claimants, Class 4 Claimants, Class 5 Claimants, and Class 6 Claimants, shall,
upon the Closing Date be cured, released and extinguished as against the Assets, but shall
immediately attach to the proceeds.

             In connection with this sale, the Court makes the following findings:

                    a) The Court finds that the Assets identified herein were listed on the Debtor’s
                       bankruptcy schedules;
                    b) The Court finds the Debtor and Purchaser have acted in good faith. This Court
                       specifically finds that the Purchaser is a good faith Purchaser as defined by 11
                       U.S.C. Section 363 and is entitled to all protections and rights afforded thereby.
                    c) The Court finds that the Debtor is the owner of the Assets. The conveyance of
                       the Assets will be a legal, valid, and effective transfer of the Assets and vests
                       or will vest Purchaser, upon the Closing Date, with all right, title and interest
                       of the Debtor to the Assets free and clear of all interests to the fullest extent
                       permitted under 11 U.S.C. § 363 (including 363(f)) (whether consensual,
                       statutory, possessory, judicial or otherwise).




DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 8
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                           Entered 02/27/19 14:36:59   Page 9 of 14



           The parties are authorized and directed to take all actions, including the execution of
documents, necessary or appropriate to affect the sale of the Debtor’s Assets. Upon the Closing Date,
the monies held in escrow shall be released to the Debtor and shall be held pending further Order
of this Court on the disbursement of those funds.

        The Court shall retain exclusive jurisdiction to address any and all matters related to the sale
of the Debtor’s Assets and the provisions of the Confirmation Order. The Purchaser is afforded the
protections of a good faith Purchaser under Section 363(m) of the Bankruptcy Code. The
Confirmation Order as to the sale is final and shall be effective and enforceable immediately upon
entry and shall not be stayed pursuant to Bankruptcy Rule 6004(g).


        6.5     Notwithstanding anything contained herein, the Reorganized Debtor shall have the
right to request the Court to disallow any claim of any Entity from which property is recoverable
under Sections 542, 543, 550, and 553 of title 11, or that is a transferee of a transfer avoidable under
Sections 544, 545, 548, or 549 of title 11 unless such Entity or transferee has paid the amount, or
turned over any such property, for which such Entity or transferee is liable.

        6.6      Purchaser is not a continuation of the Debtor. Purchaser is not holding itself out to
the public as a continuation of the Debtor. There is no substantial continuity between Purchaser and
the Debtor, and there is no continuity of enterprise between Purchaser and the Debtor. Purchaser is
not, as a result of any action taken in connection with the purchase of the Assets or otherwise,
successor to the Debtor and has not, de facto or otherwise, merged or consolidated with or into any
of the Debtors. Purchaser shall not have any obligation, as successor or otherwise, under any theory
of law or equity, including, without limitation, successor or vicarious liability, to any claimant
against the Debtor, including, without limitation, any claims arising from: employment or labor
agreements to which the Debtor is a party; employee benefit programs for the benefit of Debtor’s
employees; cessation of the Debtor’s operations; dismissal of its employees; environmental
successor or transferee liability; alter ego theories; de facto merger or substantial continuity, whether
known or unknown as of the Confirmation Date; bulk sales laws; taxes; or litigation. Purchaser has
given substantial good and valuable consideration in exchange for the forgoing. Purchaser is a party
in interest and shall be entitled to be heard on all issues in this Case related to the sale of the Assets,
the Plan, the transactions contemplated therein, and the implementation and enforcement of the
Order Confirming Plan.



                                                     ARTICLE 7
                                                  SECTION 1129(b)(2)

        7.1     The Court may confirm this Plan even though less than all of the Classes of Claims
and interests accept it. The requirements for confirmation of a plan over the objection of one or
more classes of claims or interests are set forth in Section 1129(b) of the Code. Accordingly, Debtor,
as the plan proponent, requests the Court to determine that this Plan does not discriminate unfairly,
and is fair and equitable with respect to the rejecting creditor.



DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 9
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                            Entered 02/27/19 14:36:59   Page 10 of 14



                                                        ARTICLE 8

                                  STATUS OF EXECUTORY CONTRACTS


             8.l    Assumption and Rejection of Executory Contracts and Unexpired Leases:

        The Debtor hereby assumes the executory contracts and unexpired leases described on the
Schedule of Additional Assumed Leases & Contracts, including the Debtor’s unexpired leases of
nonresidential real property located at 2636 Farrington Street, Dallas, Texas and the Dallas Farmers’
Market, and assigns such executory contracts and unexpired leases to Purchaser pursuant to Sections
363 and 365 of the Bankruptcy Code and the Order Confirming Plan. The assumption or assumption
and assignment of the contracts and leases pursuant to the Plan is in the best interest of the Debtor
and its estate, its creditors and other parties in interest, and represents the reasonable exercise of
sound and prudent business judgment by the Debtor. Purchaser and the Debtor have provided good
and sufficient evidence of adequate assurance of Purchaser’s future performance. The cure costs, if
any, stated in the Schedule of Additional Assumed Leases & Contracts with respect to each contract
and lease identified therein are the sole amounts necessary to cure all defaults and pay all actual
pecuniary losses under such contracts and leases. To the extent not (i) assumed in the Case prior to
the Confirmation Date, (ii) rejected in the Case prior to the Confirmation Date, (iii) subject of a
separate motion to assume or reject under section 365 of the Bankruptcy Code pending on the
Effective Date, or (iv) specifically assumed pursuant to this Plan, each executory contract and
unexpired lease to which the Debtor is a party is specifically rejected by the Debtor as of and subject
to the occurrence of the Effective Date pursuant to the Plan.

             8.2   Cure

        The Debtor or Reorganized Debtor, except as otherwise agreed by the parties, will pay
any amounts necessary to cure undisputed defaults under any executory contract or unexpired
lease that is assumed by such Reorganized Debtor pursuant to the Plan in accordance with
section 365 of the Bankruptcy Code. In the event there is a dispute as of the Effective Date
regarding the amount required to cure defaults under any executory contract or unexpired lease
that the Reorganized Debtors propose to assume, the Reorganized Debtor shall have until thirty
(30) days after entry of a final order determining the amount, if any, of the Debtor’s or
Reorganized Debtor's liability with respect thereto, or as may otherwise be agreed by the parties,
to determine whether to assume or reject the related executory contract or unexpired lease. In the
event the Reorganized Debtor determines to assume or assume and assign the applicable
executory contract or unexpired lease related to the disputed cure, such disputes shall be cured
either within thirty (30) days of the entry of a final order determining the amount, if any, of the
Debtor’s or Reorganized Debtor's liability with respect thereto, or as may otherwise be agreed to
by the parties.

             8.3    Rejection Damage Claims

       All Claims for damages arising from the rejection of executory contracts or unexpired
leases must be filed with the Court in accordance with the terms of the order authorizing such

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 10
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                            Entered 02/27/19 14:36:59   Page 11 of 14



rejection and any applicable bar dates established during the case, but in no event later than thirty
(30) days after the Effective Date (unless rejected at a later date as a result of a disputed cure
amount as set forth in Article 8.C herein). Any Claims not filed within such time will be forever
barred from assertion against the Debtor, the Reorganized Debtor, or the bankruptcy estate. All
Allowed Claims arising from the rejection of executory contracts or unexpired leases shall be
treated as Unsecured Claims

                                         ARTICLE 9
                           EVENTS OF DEFAULT AND EFFECT THEREOF

        9.1     In the event that Substantial Consummation of this Plan does not occur on or
before the earlier of the Effective Date or 71 days after the Confirmation Date, the Order of
Confirmation may be vacated by any party in interest, other than the Debtor.

        9.2    Unless expressly provided herein to the contrary, no Claimant shall have the right
to enforce any rights under this Plan until the Reorganized Debtor fails to cure any default
hereunder within thirty (30) days of receipt of written notice of such default to Reorganized
Debtor. The Debtor shall be entitled to no more than two (2) notices of default during the live of
the Plan.



                                                       ARTICLE 10
                                                       DISCHARGE

       10.1 Upon Confirmation, to the extent that a Claim or Debt has not been dealt with
under this Plan, such Claim or Debt will be released.

        10.2 The automatic stay imposed by Section 362 of the Code or any preliminary
injunction granted by the Court to allow for Substantial Consummation of this Plan shall remain
in effect until the Effective Date.

     10.3 NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, DEBTOR, REORGANIZED DEBTOR, GUARANTORS, THE OFFICERS
SHAREHOLDERS AND DIRECTORS OF THE DEBTOR SHALL BE DISCHARGED AND
RELEASED FROM ANY LIABILITY FOR CLAIMS UNDER THIS PLAN.

                                               ARTICLE 11
                                         AMENDMENTS TO THE PLAN

       11.1 Debtor may modify this Plan following Confirmation and before Substantial
Consummation to the extent consistent with the requirements of section 1122 and 1123 of Title
11. The Plan as modified becomes the Plan if circumstances warrant modification and the Court
approves of such modifications.

             11.2   In the event of modification of this Plan pursuant to Section 11.1, any holder of a

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 11
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                            Entered 02/27/19 14:36:59   Page 12 of 14



Claim or interest that has accepted or rejected this Plan is deemed to have accepted or rejected, as
the case may be, the Plan as modified, unless, within ten (10) days of service of the Plan
modifications upon such holder, such holder changes its previous acceptance or rejection.

                                                ARTICLE 12
                                          EFFECT OF CONFIRMATION

        12.1 The provisions of this Plan bind Debtor, any Entity issuing securities under this
Plan, any Entity acquiring property under this Plan, and any Creditor or Equity Interest Holder,
whether or not the Claim or interest of such Creditor or Equity Interest Holder is impaired under
the Plan and whether or not such Creditor or Equity Interest Holder has accepted this Plan.

       12.2 All property of the estate shall vest in the Reorganized Debtor upon Final
Confirmation.

        12.3 All property of the Reorganized Debtor is free and clear of all Claims and
interests of Creditors and Equity Interest Holders, except as to claims, secured claims or secured
debentures and interests specifically granted in this Plan.

        12.4 All Debts that arose before the Confirmation Date and any Debt of a kind
specified in Section 502(g), 502(h) or 502(i) of the Code, whether or not a proof of claim based
on such Debt is filed or deemed filed under Section 501, whether or not such Claim is allowed
under Section 502; and whether or not the holder of such Claim has accepted this Plan; are, fully
and finally satisfied by this Plan.

                                              ARTICLE 13
                                       MISCELLANEOUS PROVISIONS

        13.1 The obligations under this Plan to any particular Claim are governed by the laws
of the State constituting the situs of the Debt represented by that particular Claim described in
this Plan.

       13.2 Equity Interest Holders are relieved from all liability, obligation or duty to initiate
or pursue any causes of action of Debtor against any Entity.

        13.3        Any caption herein is for convenience only and does not affect the construction of
the Plan.

       13.4 Any distribution pursuant to this Plan which remains unclaimed for a period of six
(6) months from the due date of such distribution is forfeited.

                                               ARTICLE 14
                                        RETENTION OF JURISDICTION

             Until this case is closed, the Court retains jurisdiction of the following matters only:

             14.1   To direct any necessary party to execute or deliver or to join in the execution or
DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 12
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                            Entered 02/27/19 14:36:59   Page 13 of 14



delivery of any instrument required to effect a Transfer of property dealt with by the Plan and to
perform any other act, including the satisfaction of any Lien, that is necessary for the
consummation of this Plan.

             14.2   To allow or disallow Claims.

       14.3 To hear and determine all Claims arising from the rejection of executory contracts
and unexpired leases which are included in Debtor's estate and to consummate rejection and
termination thereof in connection with Debtor's estate and/or implementation of the Plan.

        14.4 To liquidate damages or estimate Claims in connection with any disputed,
contingent or unliquidated Claims.
        14.5 To adjudicate all Claims to an ownership interest in any property of Debtor's
estate.

      14.6 To recover all assets and properties, including by lawsuit, of Debtor's estate
wherever located.

        14.7 To hear and determine Claims concerning Federal, State and local taxes pursuant
to Section 346, 505, 525 and 1146 of the Code.

       14.8 To hear and determine any action or proceeding brought by Debtor or the
Reorganized Debtor under Section 510, 542, 543, 544, 545, 547, 548, 549, 550, 551 and 553 of
the Code, whether such action or proceeding is brought before or after the Effective Date.

       14.9 To hear and determine any core proceeding, whether such proceeding is brought
before or after the Effective Date.

        14.10 To determine the validity, extent and priority of all Liens and security interests
against property of Debtor's estate.

        14.11 To consider any modification of this Plan under Section 1127 of the Code or
under Bankruptcy Rule 3020 and/or modification of this Plan before Substantial Consummation
as defined herein.

       14.12 To hear and determine all requests for compensation and/or reimbursement of
expenses of professionals.

        14.13 To hear and determine Reorganized Debtor's requests for orders as are consistent
with this Plan as may be necessary or desirable to carry out the provisions thereof.

       14.14 To enter an order closing this case. The Debtor shall attempt to close the case
within 6 months of the Effective Date.




DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 13
m ic\p lan
Case 18-34214-bjh11 Doc 24 Filed 02/27/19                            Entered 02/27/19 14:36:59      Page 14 of 14



                                                                      Respectfully submitted,

                                                                      Noble Rey Brewing Co., LLC.



                                                                      __/s/ Chris Rigoulot__
                                                                      Chris Rigoulot
                                                                      Its: Managing Member

ERIC LIEPINS, P.C.
ERIC LIEPINS
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972)991-5591
(972) 991-5788 - telecopier




DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 25, 2019 - Page 14
m ic\p lan
